Case 3:19-mc-00039-DJH Document 1-1 Filed 09/03/19 Page 1 of 3 PagelD #: 4

whlta,
o
=

CAHILL ae LP

 

Amy Sullivan Cahill

Cahill IP, PLLC

6013 Brownsboro Park Blvd.
Suite B

Louisville, Kentucky 40207
acahill@cahill-ip.com

Direct : 502-825-0220

Toll Free: 844-238-0755
Mobile: 502-619-4583

September 3, 2019

VIA FEDERAL EXPRESS

Amazon, Inc.

Legal Department- Subpoenas
300 Deschutes Way S.W.
Suite 304

Tumwater, WA 98501

WITHOUT PREJUDICE — ALL RIGHTS RESERVED

RE: Tempur Sealy International /Amazon.com seller “[%|Ebat_store[Xx]”
Infringements

Dear Sir or Madam:

We represent Tempur Sealy International, Inc. (“Tempur Sealy”) in intellectual property
matters and are contacting you regarding Amazon.com seller “[&|Ebat_store[Xx].” We provide this
notice pursuant to Section 512 of Title 17 of the U.S. Code (as enacted by the Online Copyright
Infringement Liability Limitation Act”) to request that you immediately take action with respect to
infringements that are occurring by seller “[x]Ebat_store [x]” on Amazon.com. This notice is being
provided to you as the party responsible for hosting the user’s storefront.

Based on the information at our disposal, we have a good faith belief that the material
located on and/or being distributed from seller “f&|Ebat_store[&]” is infringing Tempur Sealy’s
copyrights. The copyrighted works that have been infringed include those listed on Exhibit A,
enclosed herein. Such copies, titles, listings, references, descriptions, depictions, and material that
are the subject of infringing activities are hereinafter referred to as “Infringing Materials.”

Given the infringing activity, we urge you to cooperate with our efforts to protect Tempur
Sealy’s intellectual property rights and immediately do the following:

1. Immediately take steps to remove or disable access to all of the Infringing Materials;

2. Notify any seller who may have participated in reproducing or distributing the Infringing
Materials that their conduct was illegal and could be subject to enforcement; and
Case 3:19-mc-00039-DJH Document 1-1 Filed 09/03/19 Page 2 of 3 PagelD #: 5

ae
nls,

CAHILL*:

IP

Without Prejudice — All Rights Reserved
Amazon, Inc.
September 3, 2019

e

3. Take appropriate action against any responsible seller under the Abuse Policy/Terms of
Service Agreement, including termination of repeat offenders under Section 512 (i) of Title

17 of the U.S. Code.

I believe that the information in this notification is accurate. Under penalty of perjury, I
hereby affirm that I am authorized to act on Tempur Sealy’s behalf whose exclusive copyright
rights I believe to have been infringed as described herein. By providing this notice, Tempur
Sealy is not waiving its right to engage in other enforcement activities, and reserves all rights to

do so at any time.
Thank you for your cooperation and prompt response in this matter.

Sincerely,

OU. 9 C.oat

Amy S. Cahill

Enclosure

ce: Tempur Sealy International, Inc.

4840-9862-7235, v. 1
Case 3:19-mc-00039-DJH Document 1-1 Filed 09/03/19 Page 3 of 3 PagelD #: 6

EXHIBIT A

Internet screen shots of []Ebat_store[¥]’s Amazon.com storefront, found at:

https://www.amazon.com/s?me=A8CJIIPUTFMUS5&rh=p 4%3ASealy&dc& fst=as%3 Aoff&qid
=1567459592&ref=sr in s p 4 1

gy @ hep: amazon.com sime= ASCP

Gl Tempur Seaty Intemational, In... @. e€bat_stores © Amazon.co...

*2ASeal, SadeGdita as SJact&igice 1S 7488s82Areacr ans pt © @C" Search. p-

 

 

 G Google [Fj Suggested Sites » Bi) Web Slice Gallery +

= amazon

LO pate Tey 4 ee sa ato 1 ey a Noe de Registy 5 eee Account & Lists Se a ec a ae

 

4 results for #Ebat_store® : Sealy Sort by: Featured ¥

Brand
“Any Brand Sealy Response Essentials 10.5-Inch Plush Tight Top Mattress, Full
Sealy res - 1

$5280

FREE Shipping

Sealy Response Essentials 8.5-Inch Firm Tight Top Mattress, King

 

ormcore

 

 

 

tee 693
$@2940
FREE Shipping
itf SEA eerie Wiss ae >
100% =
seam, Sealy Conform Essentials 9.5-Inch Firm Mattress, Queen
kek te ey ~ 40
10) ae "ay 0] $5258
FREE Shipping
Ad feedback
we Sealy Hybrid Essentials Trust 12-Inch Medium Firm Mattress, King, Made in USA, 10 Year Warranty
- keweke~s

$2,160

FREE Shipping

 

4839-1709-2259, v. 1
